TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 17, 2016



                                       NO. 03-15-00025-CV


                Appellants, Lakeway Regional Medical Center, LLC and
                 Surgical Development Partners, LLC// Cross-Appellant,
     Lake Travis Transitional LTCH, LLC n/k/a Lake Travis Specialty Hospital, LLC

                                                  v.

                    Appellee, Lake Travis Transitional LTCH, LLC
              n/k/a Lake Travis Specialty Hospital, LLC// Cross-Appellees,
      Lakeway Regional Medical Center, LLC; Surgical Development Partners, LLC;
                Brennan, Manna, & Diamond, LLC; and Frank T. Sossi




       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
     AFFIRMED; REVERSED AND RENDERED ON MOTION FOR REHEARING
                    OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 16, 2014. The Court’s

opinion and judgment dated July 1, 2016, are withdrawn. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the trial court’s judgment.

Therefore, the Court reverses the trial court’s judgment on the jury’s verdict and renders

judgment that appellee should take nothing from appellants. As for the cross-appeal, the Court

affirms the trial court’s granting of summary judgment in favor of cross-appellees. Appellee

shall pay all costs relating to this appeal, both in this Court and the court below.